Exhibit 10.6

 

GLEACHER & COMPANY, INC.

 

INDUCEMENT RESTRICTED STOCK UNITS AGREEMENT

 

THIS INDUCEMENT RESTRICTED STOCK UNITS AGREEMENT (the “Agreement”) confirms the
grant on May 9, 2011 (the “Grant Date”) by Gleacher & Company, Inc., a Delaware
corporation (the “Company”), to Thomas Hughes (“Employee”) of Restricted Stock
Units (the “Units”), including rights to Dividend Equivalents as specified
herein, as follows:

 

Number Granted:                                                      1,000,000
Units

 

How Units Vest:                                                         33-1/3%
of the Units if not previously forfeited, will vest on each of the first, second
and third anniversaries of the Grant Date, respectively; provided that Employee
continues to be employed by the Company or a subsidiary on each such vesting
date (each, a “Stated Vesting Date”), except as otherwise provided in Section 4
of the Terms and Conditions of Restricted Stock Units attached hereto (the
“Terms and Conditions”).  If Employee has a Termination of Employment prior to a
Stated Vesting Date, any Units that are not otherwise vested by that date will
be immediately forfeited, except as otherwise provided in Section 4 of the Terms
and Conditions.

 

Settlement Date:                                                         Units
that become vested will be settled on the earlier of the Stated Vesting Date or
the date set forth in Section 4 of the Terms and Conditions in connection with
the vesting of Units upon the occurrence of Employee’s Termination of Employment
under the circumstances set forth in Sections 4(a) and 4(b) of the Terms and
Conditions (subject to the requirements set forth in Section 4 of the Terms and
Conditions) (such date being the “Settlement Date”).  Units granted hereunder
will be settled by delivery of one Share (as defined in the Company’s 2007
Incentive Compensation Plan (the “Plan”)) for each Unit being settled (together
with any cash or Shares resulting from Dividend Equivalents).

 

The Units are being granted as an inducement award granted pursuant to the
“employee inducement” award exception of Nasdaq Listing Rule 5635(c)(4) and are

 

--------------------------------------------------------------------------------


 

not granted under the Plan.  The Units will be subject to the terms and
conditions of the Plan (despite the fact that they are not granted under the
Plan), and this Agreement, including the Terms and Conditions attached hereto. 
The number of Units, the kind of shares deliverable in settlement of Units, and
other terms relating to the Units are subject to adjustment in accordance with
Section 5 of the Terms and Conditions and Section 5.3 of the Plan.

 

Employee acknowledges and agrees that (i) Units are nontransferable, except as
provided in Section 3 of the Terms and Conditions and Section 9.2 of the Plan,
(ii) Units are subject to forfeiture upon Employee’s Termination of Employment
in certain circumstances and, following certain Terminations of Employment,
failure of Employee to execute and not revoke in a timely manner a release and
separation agreement as set forth in Section 4, and (iii) sales of Shares
delivered in settlement of Units will be subject to the Company’s policies
regulating trading by employees.

 

IN WITNESS WHEREOF, GLEACHER & COMPANY, INC. has caused this Agreement to be
executed by its officer thereunto duly authorized, and Employee has duly
executed this Agreement, by which each has agreed to the terms of this
Agreement.

 

 

Employee:

 

GLEACHER & COMPANY, INC.

 

 

 

 

 

 

 

 

 

/s/ Thomas J. Hughes

 

By:

/s/ Eric J. Gleacher

 

Thomas J. Hughes

 

 

Eric J. Gleacher

 

 

 

 

Chairman of the Board of Directors

 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

 

The following Terms and Conditions apply to the Units granted to Employee by
Gleacher & Company, Inc. (the “Company”), and Units (if any) resulting from
Dividend Equivalents, as specified in the Restricted Stock Units Agreement (of
which these Terms and Conditions form a part).  Certain terms of the Units,
including the number of Units granted, vesting date(s) and settlement dates, are
set forth on the cover page of this Agreement.

 

1.             GENERAL.  The Units are being granted as an inducement award
pursuant to the “employee inducement” award exception of Nasdaq Listing
Rule 5635(c)(4) and are not granted under the Company’s 2007 Incentive
Compensation Plan (the “Plan”).  Notwithstanding that the Units are not granted
under the Plan, all of the applicable terms, conditions and other provisions of
the Plan are incorporated by reference herein.  As such, while this award is not
granted under the Plan, a copy of the Plan and information regarding the Plan,
including documents that constitute the “Prospectus” for the Plan under the
Securities Act of 1933, can be obtained from the Company upon request. 
Capitalized terms used in the Agreement and this Terms and Conditions but not
defined herein shall have the same meanings as in the Plan.  If there is

 

2

--------------------------------------------------------------------------------


 

any conflict between the provisions of the Agreement and this Terms and
Conditions and mandatory provisions of the Plan, the provisions of the Plan
govern; otherwise, the terms of this document shall prevail.  By accepting the
grant of the Units, Employee agrees to be bound by all of the terms and
provisions of the Plan (as presently in effect or later amended), the rules and
regulations under the Plan adopted from time to time, and the decisions and
determinations of the Company’s Executive Compensation Committee (the
“Committee”) made from time to time; provided that no such Plan amendment,
rule or regulation or Committee decision or determination without the consent of
an affected Participant shall materially affect the rights of the Employee with
respect to the Units.

 

2.             ACCOUNT FOR EMPLOYEE.  The Company shall maintain a bookkeeping
account for Employee (the “Account”) reflecting the number of Units then
credited to Employee hereunder as a result of such grant of Units and any
crediting of additional Units to Employee pursuant to payments equivalent to
dividends paid on Common Stock under Section 5 hereof (“Dividend Equivalents”).

 

3.             NONTRANSFERABILITY.  Until Units are settled in accordance with
the terms of this Agreement, Employee may not sell, transfer, assign, pledge,
margin or otherwise encumber or dispose of Units or any rights hereunder to any
third party other than by will or the laws of descent and distribution, except
for transfers to a Beneficiary or as otherwise permitted and subject to the
conditions under Section 9.2 of the Plan.

 

4.             TERMINATION PROVISIONS.  The following provisions will govern the
vesting, forfeiture and settlement of the Units in the event of Employee’s
Termination of Employment, unless otherwise determined by the Committee:

 

(a)           Death or Disability.  In the event of Employee’s Termination of
Employment due to death or Disability (as defined below), all Units then
outstanding, if not previously vested, shall immediately vest in full.  With
respect to Employee’s Termination of Employment due to death, all Units will be
settled within 30 days after the date of Employee’s death, and, with respect to
Employee’s Termination of Employment due to Disability, subject to Employee’s
(or his legal representative’s) execution within 45 days following such
Termination of Employment (and non-revocation) of a release and separation
agreement in such form as may be requested by the Company, all Units will be
settled as soon as reasonably practicable (but in no event later than 15 days)
following the effectiveness of such release and separation agreement.

 

(b)           Termination of Employment by Employee for Good Reason or by the
Company without Cause following a Change in Control.  In the event of (i) a
Termination of Employment by Employee for Good Reason (as defined below) or
(ii) Employee’s Termination of Employment by the Company without Cause (as
defined below) during the two-year period immediately following a Change in
Control (as defined below), all Units then outstanding, if not previously
vested, shall immediately vest in full and, subject to Employee’s execution
within 45

 

3

--------------------------------------------------------------------------------


 

days following such Termination of Employment (and non-revocation) of a release
and separation agreement in such form as may be requested by the Company, all
Units will be settled as soon as reasonably practicable (but in no event later
than 15 days) following the effectiveness of such release.

 

(c)           All Other Terminations of Employment.  In the event of Employee’s
Termination of Employment for any reason or under any circumstances other than
those specified in Sections 4(a) and 4(b) above, all Units that are unvested as
of the date of Termination of Employment will be immediately forfeited.

 

5.             DIVIDEND EQUIVALENTS AND ADJUSTMENTS.

 

(a)           Dividend Equivalents.  Subject to Section 5(d), Dividend
Equivalents will be credited on Units (other than Units that, at the relevant
record date, previously have been settled or forfeited) and deemed reinvested in
additional Units, to the extent and in the manner as follows:

 

(i)            Cash Dividends.  If the Company declares and pays a dividend or
distribution on Shares in the form of cash, then a number of additional Units
shall be credited to Employee’s Account as of the last day of the calendar
quarter in which such dividend or distribution was paid equal to the number of
Units credited to Employee’s Account as of the record date for such dividend or
distribution multiplied by the cash amount of the dividend or distribution paid
on each outstanding Share at such payment date, divided by the Fair Market Value
of a share of Common Stock at the date of such crediting; provided, however,
that in the case of an extraordinary cash dividend or distribution the Company
may provide for such crediting at the dividend or distribution payment date
instead of the last day of the calendar quarter.

 

(ii)           Stock Dividends and Splits.  If the Company declares and pays a
dividend or distribution on Shares in the form of additional Shares, or there
occurs a forward split of Shares, then a number of additional Units shall be
credited to Employee’s Account as of the payment date for such dividend or
distribution or forward split equal to the number of Units credited to
Employee’s Account as of the record date for such dividend or distribution or
split multiplied by the number of additional Shares actually paid as a dividend
or distribution or issued in such split in respect of each outstanding Share.

 

(iii)          Other Dividends.  If the Company declares and pays a dividend or
distribution on Shares in the form of property other than additional Shares,
then a number of additional Units shall be credited to Employee’s Account as of
the payment date for such dividend or distribution equal to the number of Units
credited to Employee’s Account as of the record date for such dividend or
distribution multiplied by the Fair Market Value of such property

 

4

--------------------------------------------------------------------------------


 

actually paid as a dividend or distribution on each outstanding Share at such
payment date, divided by the Fair Market Value of a Share at such payment date.

 

(b)           Adjustments.  The number of Units credited to Employee’s Account
shall be appropriately adjusted, in order to prevent dilution or enlargement of
Employee’s rights with respect to Units or to reflect any changes in the number
of outstanding shares of Common Stock resulting from any event referred to in
Section 5.3 of the Plan, taking into account any Units credited to Employee in
connection with such event under Section 5(a) hereof.

 

(c)           Risk of Forfeiture and Settlement of Units Resulting from Dividend
Equivalents and Adjustments.  Units that directly or indirectly result from
Dividend Equivalents on or adjustments to a Unit granted hereunder shall be
subject to the same risk of forfeiture as applies to the granted Unit and in any
event will be settled at the same time as the underlying granted Unit.

 

(d)           Changes to Manner of Crediting Dividend Equivalents.  The
provisions of Section 5(a) notwithstanding and subject to Section 409A of the
Internal Revenue Code of 1986, as amended (“Code Section 409A”), the Company may
vary the manner and timing of crediting Dividend Equivalents for administrative
convenience, including, for example, by crediting cash Dividend Equivalents
rather than additional Units.

 

6.             EMPLOYEE REPRESENTATIONS AND WARRANTIES AND RELEASE.  As a
condition to any nonforfeiture of the Units at or after Termination of
Employment and to any settlement of the Units, the Company may require Employee
(i) to make any representation or warranty to the Company as may be required
under any applicable law or regulation and (ii) to execute a separation
agreement and a release of claims against the Company arising before the date of
such release, in such form as may be specified by the Company.

 

7.             OTHER TERMS RELATING TO UNITS.

 

(a)           Compliance with Code Section 409A.  It is intended that the Units
provided under this Agreement comply with Code Section 409A and the regulations
relating thereto or an exemption to Code Section 409A, and this Agreement shall
be interpreted and construed consistently with such intent.  Any payments that
qualify for the “short-term deferral” exception under Code Section 409A shall be
paid under such exception; provided, however, that in the event that any Units
or Dividend Equivalents constitute nonqualified deferred compensation and are to
be settled on account of Employee’s Termination of Employment and at such time
Employee is a “specified employee” (within the meaning of Code Section 409A and
as determined in accordance with the methodology established by the Company as
in effect on the date of Employee’s Termination of Employment), such payment
will be postponed to the extent necessary to satisfy Code Section 409A, and the
settlement of such Units or Dividend Equivalents will be so postponed and
settled on the first business day that is six months and one day after
Employee’s Termination of Employment (or any earlier date of Employee’s death). 
Each payment and benefit hereunder, including each portion of the Units that
potentially could

 

5

--------------------------------------------------------------------------------


 

be settled at a separate Settlement Date and each payment of Dividend
Equivalents, shall constitute a “separately identified” amount within the
meaning of Treasury Regulation Section 1.409A-2(b)(2).  In the event that the
terms of this Agreement would subject the Employee to taxes or penalties under
Code Section 409A (“409A Penalties”), the Company and Employee shall cooperate
diligently to amend the terms of this Agreement to avoid such 409A Penalties, to
the extent possible; provided that in no event shall the Company be responsible
for any 409A Penalties that arise in connection with any amounts payable under
this Agreement.

 

(b)           Release and Separation Agreement Process.  If any Units are vested
upon Termination of Employment, the Company will supply to Employee a form of
the release and separation agreement specified in Sections 4 and 6 not later
than 14 days following the date of Termination of Employment, which must be
returned within the time period required by law and must not be revoked by
Employee within the applicable time period (if any) in order for Employee to
satisfy any such condition (or 15 days after delivery of such release and
separation agreement to Employee if no time period applies under applicable
law), such that the release and separation agreement becomes legally effective. 
In such case, if the Units would become subject to settlement at the Settlement
Date but prior to Employee’s execution of the release and separation agreement
and its legal effectiveness, the Company, in determining the time of settlement,
will not be influenced by Employee or the timing of any action by Employee,
including Employee’s execution of such a release and separation agreement and
expiration of any revocation period.  In particular, the Company retains
discretion to deposit any Shares or other payment in escrow at any time prior to
such execution and legal effectiveness, so that such deposited Shares are
constructively received and taxable income to Employee upon deposit but with
distribution from such escrow remaining subject to Employee’s execution and
non-revocation of such release and separation agreement.

 

(c)           Fractional Units and Shares.  The number of Units credited to
Employee’s Account shall include fractional Units calculated to at least three
decimal places unless otherwise determined by the Committee.  Unless settlement
is effected through a broker or agent that can accommodate fractional shares
(without requiring issuance of a fractional share by the Company), upon
settlement of the Units Employee shall be paid, in cash, an amount equal to the
value of any fractional share that would have otherwise been deliverable in
settlement of such Units.

 

(d)           Tax Withholding.  Employee shall make arrangements satisfactory to
the Company or, in the absence of such arrangements, a Group Entity may deduct
from any payment to be made to Employee (including from Shares to be delivered
to Employee hereunder) any amount necessary to satisfy requirements of federal,
state, local, or foreign tax law to withhold taxes or other amounts with respect
to the lapse of any risk of forfeiture (including FICA due upon such lapse), the
payment of Dividend Equivalents, the settlement of the Units or other event
relating to the Units.  Unless Employee has made separate arrangements
satisfactory to the Company, the Company may elect to withhold Shares
deliverable in settlement of the Units having a Fair Market Value equal to the
amount of such tax liability required to be withheld in connection with

 

6

--------------------------------------------------------------------------------


 

the settlement of the Units, but the Company shall not be obligated to withhold
such Shares.

 

(e)           Statements.  An individual statement of Employee’s Account will be
issued to Employee at such times as may be determined by the Company.  Such a
statement shall reflect the number of Units credited to Employee’s Account,
transactions therein during the period covered by the statement, and other
information deemed relevant by the Committee.  Such a statement may be combined
with or include information regarding other plans and compensatory arrangements
for employees.  Employee’s statements shall be deemed a part of this Agreement,
and shall evidence the Company’s obligations in respect of Units, including the
number of Units credited as a result of Dividend Equivalents (if any).  Any
statement containing an error shall not, however, represent a binding obligation
to the extent of such error, notwithstanding the inclusion of such statement as
part of this Agreement.

 

8.             MISCELLANEOUS.

 

(a)           Binding Agreement; Written Amendments.  This Agreement shall be
binding upon the heirs, executors, administrators and successors of the
parties.  This Agreement and the Plan constitute the entire agreement between
the parties with respect to the Units, and supersede any prior agreements or
documents with respect thereto.  No amendment, alteration, suspension,
discontinuation, or termination of this Agreement that may impose any additional
obligation upon the Company or materially impair the rights of Employee with
respect to the Units shall be valid unless in each instance such amendment,
alteration, suspension, discontinuation, or termination is expressed in a
written instrument duly executed in the name and on behalf of the Company and by
Employee.

 

(b)           No Promise of Employment.  The Units and the granting thereof
shall not constitute or be evidence of any agreement or understanding, express
or implied, that Employee has a right to continue as an officer or employee of
the Company for any period of time, or at any particular rate of compensation.

 

(c)           Unfunded Plan.  Any provision for distribution in settlement of
Employee’s Account hereunder shall be by means of bookkeeping entries on the
books of the Company and shall not create in Employee or any Beneficiary any
right to, or claim against any, specific assets of the Company, nor result in
the creation of any trust or escrow account for Employee.  With respect to any
entitlement of Employee or any Beneficiary to any distribution hereunder,
Employee or such Beneficiary shall be a general creditor of the Company.

 

(d)           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS PRINCIPLES.

 

7

--------------------------------------------------------------------------------


 

(e)           Legal Compliance.  Employee agrees to take any action the Company
reasonably deems necessary in order to comply with federal and state laws, or
the rules and regulations of the NASDAQ Global Market or any other stock
exchange, or any other obligation of the Company or Employee relating to the
Units or this Agreement.  Employee agrees that the Units are subject to any
forfeiture that may be required by applicable law, as well as any policies of
the Company, including, without limitation, any stock ownership guidelines and
incentive compensation clawback policy applicable to senior executives of the
Company, as each policy is adopted or amended from time to time.

 

(f)            Notices.  Any notice to be given the Company under this Agreement
shall be addressed to the Company at 1290 Avenue of the Americas, New York, New
York 10104, Attention:  Corporate Secretary, and any notice to the Employee
shall be addressed to the Employee at Employee’s address as then appearing in
the records of the Company.

 

9.             CERTAIN DEFINITIONS.  The following definitions apply for
purposes of this Agreement:

 

(a)           “Cause” has the meaning ascribed to it in the Letter Agreement.

 

(b)           “Change in Control” has the meaning ascribed to it in the Letter
Agreement.

 

(c)           “Disability” has the meaning ascribed to it in the Company’s
long-term disability plan as in effect from time to time.

 

(d)           “Good Reason” has the meaning ascribed to it in the Letter
Agreement.

 

(e)           “Group Entity” means either the Company or any of its subsidiaries
and affiliates.

 

(f)            “Termination of Employment” means a “separation from service”
under Code Section 409A and its associated regulations.

 

(g)           “Letter Agreement”  means that certain letter agreement entered
into by and between Employee and the Company dated April 18, 2011.

 

8

--------------------------------------------------------------------------------